                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-111-DCK

 FREDRICK STEVEN BLACK,                             )
                                                    )
                 Plaintiff,                         )
                                                    )
     v.                                             )        ORDER
                                                    )
 MARK CORUM, et al.,                                )
                                                    )
                 Defendants.                        )
                                                    )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Wayne P. Huckel, filed a “Certification Of Mediation Session” (Document No. 15)

notifying the Court that the parties reached a settlement on January 18, 2021. The Court commends

the mediator, counsel, and the parties for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case, or in the alternative request an extension of time to file such dismissal, on or before

February 19, 2021.

          SO ORDERED.

                                  Signed: January 22, 2021




           Case 3:20-cv-00111-DCK Document 16 Filed 01/22/21 Page 1 of 1
